—In an action to foreclose a mortgage, the defendants Carl Lawrence and Joan Lawrence appeal from so much of an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered September 18, 2000, as denied their motion for summary judgment on their counterclaims.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the appellants’ motion for summary judgment since the stipulation of discontinuance entered into by the parties in February 2000 applied to all claims and counterclaims asserted in the action (see, CPLR 3217 [a] [2]; Newman v Newman, 245 AD2d 353). Altman, J.P., Feuerstein, O’Brien and H. Miller, JJ., concur.